Case 8:20-cv-00448-WFJ-TGW Document 113 Filed 06/10/20 Page 1 of 2 PageID 1501




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                           CASE NO. 8:20-cv-00448-WFJ-TGW
 STEVEN J. RUBINSTEIN, et al.,

        Plaintiffs,

 v.

 TONY JAMES MICHAEL KELLY, et al,

       Defendants.
 ____________________________/

       NOTICE OF VOLUNTARY DISMISSAL OF CASE WITHOUT PREJUDICE

        Plaintiffs, pursuant to Federal Rule of Civil Procedure 41(a), hereby provide notice that

 this case is voluntarily dismissed without prejudice. Such dismissal shall be without prejudice,

 with each side to bear its own costs and fees. The defendants have not served an answer or a motion

 for summary judgment.


 Dated: June 10, 2020                              Respectfully submitted,

                                                   By: s/ Adam M. Moskowitz
                                                   Adam M. Moskowitz, Esq.
                                                   Fla. Bar No. 984280
                                                   Adam@moskowitz-law.com
                                                   Adam A. Schwartzbaum
                                                   Fla. Bar No. 93014
                                                   Adams@moskowitz-law.com
                                                   The Moskowitz Law Firm, PLLC
                                                   2 Alhambra Plaza, Suite 601
                                                   Coral Gables, Florida 33134
                                                   Telephone: (305) 740-1423
                                                   Facsimile: (786) 298-5737

                                                   Jeffrey R. Sonn, Esq.
                                                   Fla. Bar. No. 773514
                                                   jsonn@sonnlaw.com
                                                   Sonn Law Group
Case 8:20-cv-00448-WFJ-TGW Document 113 Filed 06/10/20 Page 2 of 2 PageID 1502




                                                   One Turnberry Place
                                                   19495 Biscayne Blvd. Suite 607
                                                   Aventura, FL 33180
                                                   Tel. 305-912-3000
                                                   Fax: 786-485-1501

                                                   Andrew S. Friedman, Esq.
                                                   (admitted pro hac vice)
                                                   afriedman@BFFB.com
                                                   Francis J. Balint, Jr., Esq.
                                                   (admitted pro hac vice)
                                                   fbalint@BFFB.com
                                                   Bonnett Fairbourn Friedman & Balint, P.C.
                                                   2325 E. Camelback Rd., Suite 300
                                                   Phoenix, AZ 85016
                                                   Telephone: (602) 274-1100
                                                   Facsimile: (602) 274-1199

                                                   Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the forgoing was filed on June 10, 2020 with

 the Court via CM/ECF system, which will send notification of such filing to all attorneys of record.

                                               By: /s/ Adam M. Moskowitz
                                                   ADAM M. MOSKOWITZ
                                                   Florida Bar No. 984280
